DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                     ASHER KEIDAN and IRIT KEIDAN,
                              Appellants,

                                         v.

      WILMINGTON TRUST NATIONAL ASSOCIATION AS SUCCESSOR
       INDENTURE TRUSTEE FOR CITIBANK, N.A., AS INDENTURE
    TRUSTEE OF STRUCTURED ASSET MORTGAGE INVESTMENTS II,
      INC., BEAR STERNS ARM TRUST 2007-2, MORTGAGE-BACKED
     NOTES, SERIES 2007-2, HAWKS LANDING PROPERTY OWNERS'
      ASSOCIATION, INC., MORTGAGE ELECTRONIC REGISTRATION
    SYSTEMS, INC., AS NOMINEE FOR COUNTRYWIDE HOME LOANS,
        INC., WILLIAMS BULLDOZING, INC., SARIT AIDAN, EVANS
    FINANCIAL SERVICES, LTD., WELLS FARGO BANK, N.A., HORIZON
             RIDGE MEDICAL PLAZA, LLC, and LEO GERMIN,
                             Appellees.

                                 No. 4D19-2424

                                 [June 18, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 17-
011055.

  Kendrick Almaguer of The Ticktin Law Group, Deerfield Beach, for
appellants.

    Richard S. McIver and H. Michael Muñiz of Kass Shuler, P.A., Tampa,
for Appellee-Wilmington Trust N.A.

PER CURIAM.

     Affirmed. 1


1 We are mindful of the issuance of Administrative Order SC20-23, Amendment
3 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended through June 30, 2020) and
Executive Order 20-137 (extending, until 12:01 a.m. on July 1, 2020, Executive
Order 20-94, which suspends and tolls any statute providing for a mortgage
GROSS and KUNTZ, JJ., and CURLEY, G. JOSEPH, Associate Judge, concur.

                             *         *         *

   Not final until disposition of timely filed motion for rehearing.




foreclosure cause of action under Florida law). We trust any motions directed to
those orders shall be filed in the lower tribunal upon issuance of our mandate.


                                       2